Exhibit 10.1

March 17, 2014

Carole L. Cossé:

This letter is to confirm our discussion regarding your employment with the
Federal Home Loan Bank of Cincinnati (the “Bank”) ending effective March 17,
2014. The Bank is interested in effecting your separation in an amicable fashion
and consistent with that interest is willing to provide you with a package of
separation benefits to which you are not otherwise entitled in exchange for your
execution of this letter agreement (the “Agreement”). We believe this is a
mutually beneficial arrangement.

If you agree with the understanding and commitments set forth in this letter,
this Agreement will constitute our complete agreement concerning your separation
from employment and the additional benefits which you will receive in
conjunction with that separation. If you sign this Agreement, you will receive
the benefits as set forth in paragraphs A and B. If you do not sign this
Agreement, you will only receive those benefits set forth in paragraph A. As an
executive officer of the Bank, the effectiveness of, and terms, and part or all
of the payments under this Agreement may be subject in all respects to review
and approval by the Federal Housing Finance Agency (“FHFA”).



  A.   BENEFITS RECEIVED WHETHER YOU SIGN THIS AGREEMENT OR NOT: In the event
you choose not to sign this Agreement, you shall receive only those benefits to
which you are already entitled, namely:



  a.   You will receive your current salary through the pay period ending date
of March 28, 2014.



  b.   The Bank will provide you with the necessary information and forms in
relation to your option to purchase continued health insurance coverage (i.e.,
medical, dental and vision), commencing April 1, 2014, under the Bank’s health
insurance continuation program, including the Supplemental Retiree Benefits
program, consistent with past practice and the applicable law.



  c.   The Bank will pay you all accrued but unused vacation as of the ending
date of your employment March 17, 2014.



  d.   You will have the option to convert your life and long-term disability
insurance coverages, if applicable, to individual policies consistent with the
terms of such coverages. If you wish to convert to individual coverage policies,
please contact Human Resources as soon as possible to complete the necessary
forms.



  e.   You will be entitled to your account balance through March 17, 2014
(including all voluntary and matching contributions) under the Bank’s Thrift
Plan, subject to the plan’s normal withdrawal and distribution rules.



  f.   You will be entitled to your defined pension plan benefit under the
Bank’s Retirement Plan in accordance with and pursuant to the terms of the
Retirement Plan, subject to the plan’s normal withdrawal and distribution rules.



  B.   ADDITIONAL BENEFITS: If you sign this Agreement and it becomes effective,
you will receive the following additional package of separation benefits to
which you are not otherwise entitled.



  a.   The Bank will pay you six months separation pay. This separation pay will
be in the gross amount of $157,000. The Bank will deduct tax withholding as
required by law. The separation pay will be paid to you in thirteen biweekly
installments beginning on the next regular pay date following the effective date
of this Agreement and approval by the FHFA.



  b.   You shall remain eligible to receive a prorated incentive payment of the
annual incentive award in accordance with the Bank’s Incentive Compensation Plan
for year 2014. The prorated amount shall be based on the last day of employment
of March 17, 2014, notwithstanding the provisions of Section 9.3 of the
Incentive Compensation Plan. The prorated amount of your salary shall be based
on the last day of your employment being March 17, 2014. Any amount due
hereunder shall be paid to you according to the terms of the Plan which for
purposes of the Agreement will be based solely on the Bank’s actual performance
results (as measured at December 31, 2014). In the event of your death prior to
such payment, any amount due hereunder shall be paid to your beneficiary as
designated under the Bank’s Retirement Plan.



  c.   You shall remain eligible to receive a prorated incentive payment for the
2012-2014 Transitional Plan (TP) and the deferred components of the 2012 and
2013 Incentive Compensation Plans (ICPs). The prorated amount shall be based on
the last day of employment of March 17, 2014, notwithstanding the provisions of
Section 8.1 (TP) and Section 9.3 of the 2012 and 2013 ICPs. Any amounts due
hereunder shall be paid to you according to the terms of the Plans which for
purposes of the Agreement will be based solely on the Bank’s actual performance
results at the period(s) ending December 31. In the event of your death prior to
such payment, any amount due hereunder shall be paid to your beneficiary as
designated under the Bank’s Retirement Plan.



  d.   In relation to your option to purchase continued health insurance
coverage and pursuant to your rights under the Bank’s health insurance
continuation program and Supplemental Retiree Benefits program, and provided
that you timely elect to continue coverage and provided further that you remain
eligible to continue coverage under the Bank’s plan, the Bank will pay the
entire premium cost of continuing your and your eligible family members elected
health insurance coverages (i.e., medical, dental and vision) for six months
(through a period ending no later than September 30, 2014).



  e.   The Bank agrees not to contest any claim you may file for unemployment
compensation benefits.



  C.   RELEASE AND WAIVER. In return for the additional benefits described in
paragraph B, you agree that you release and waive any and all legal claims you
could bring against the Bank, its directors, officers, employees or agents, its
related entities and facilities (“Releasees”), including but not limited to
claims of age discrimination under the federal Age Discrimination in Employment
Act of 1967 and claims under Title VII of the Civil Rights Act, the Americans
with Disabilities Act, and the Family and Medical Leave Act, all as amended, and
any other statute, law or ordinance.

You agree to cooperate with the Bank in the truthful and honest prosecution
and/or defense of any claim, including (without limitation) the litigation
involving the Lehman claims, in which the Releasees may have an interest
(subject to reasonable limitations concerning time and place), which may include
(without limitation) making yourself available to participate in any proceeding
involving any of the Releasees, allowing yourself to be interviewed by
representatives, including lawyers of the Bank, appearing for depositions and
testimony without requiring a subpoena, and producing and/or providing any
documents, whether in hard copy or electronic, information and names of other
persons with relevant information, all without a claim of privilege against
Releasees.

You further agree that (1) you have returned all Bank documents and property in
your possession to the Bank including access cards, keys, iPhone, iPad, PC and
any access passwords to these devices or files; (2) you will not make any
statements to any person or organization orally or in writing, disparaging the
Bank, its activities, its employees or its agents; and (3) you will keep the
contents of this Agreement confidential, except with regard to your legal
advisors and your financial advisors (all of whom will be similarly bound by
this provision).

You are advised to consult with an attorney regarding this Agreement. You have
21 days from the date of your receipt of this Agreement to consider accepting
it. Once you have accepted this Agreement (by signing one copy and delivering it
to me in person or by mail), you may revoke your agreement by delivering to me
within seven days a written notice of revocation. This Agreement shall not
become effective or enforceable and no payment or other benefit shall be made
until that seven-day period has expired.

Please understand that this Agreement sets forth the complete understanding, and
supersedes any and all discussions and other agreements between us, regarding
your employment and separation from employment. The Agreement set forth in this
letter can only be amended in a writing signed by both of us.

If you sign and return a copy of this Agreement to me, you are acknowledging
that you have read it carefully, had sufficient time to review it and understand
that it represents a voluntary, full and final settlement of all claims, known
or unknown, with respect to your employment with and separation from Bank.

Sincerely yours,

/s/ Andrew S. Howell

March 17, 2014

Andrew S. Howell

President & CEO

AGREED:

/s/ Carole L Cossé     
Carole L. Cossé

cc: Elizabeth B. Pitner

Vice President, Human Resources

